COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-03-366-CR
                                                
                                       
ERNEST ALFORD COLLIFLOWER                                             APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
              FROM THE 43RD
DISTRICT COURT OF PARKER COUNTY
----------
MEMORANDUM OPINION[1]
AND JUDGMENT
----------
We
have considered AAppellant=s
Motion To Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See id.; Tex. R. App. P.
43.2(f).                                            
PER
CURIAM
 
 
PANEL F:    DAUPHINOT,
J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)                       
 




DELIVERED: March 15, 2007                                                 




[1]See Tex. R. App. P. 47.4.